DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 3/12/2021 has been entered. Claims 1-3, 5, 7-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(a) rejection previously set forth in the non-final Office Action mailed 12/18/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 10-12 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent No. 5,595,406, hereinafter Warchol.
Regarding claim 1, Warchol teaches a fitting male piece for providing a fluid connection between a capillary and a fluidic conduit of a female piece (figure 1), the fitting male piece comprising: a housing (item 122) with a capillary reception (where the capillary is in an around item 122) configured for receiving the capillary (figure 1); an elastic biasing mechanism (item 154) being arranged at least partially within the housing (figure 1) and being configured for biasing the capillary towards the female piece (column 4, lines 35-41); and a locking mechanism (items 156 and 174) being arranged at least partially within the housing (figure 1) and being configured for releasably locking the capillary in the housing (column 4, lines 49-56), 
Regarding claim 2, Warchol teaches wherein the elastic biasing mechanism comprises a spring (item 154 and figure 1).
Regarding claim 3, Warchol teaches wherein the elastic biasing mechanism comprises a mechanical spring (item 154 and figure 1).
Regarding claim 10, Warchol teaches comprising an annular cap (item 112) inserted into a back portion of the capillary reception of the housing (the portion of 112, item 124 is inserted into item 122) and being configured for engaging a back end of the elastic biasing mechanism (figure 1).
Regarding claim 11, Warchol teaches wherein the capillary reception has a neck (item 130) in a central portion of the housing (figure 1), the neck connecting a wider back portion (item 152) and a wider front portion of the capillary reception (the portion immediately above item 130).
Regarding claim 12, Warchol teaches wherein the wider back portion (item 152) accommodates at least part of the elastic biasing mechanism (item 154) and at least part of the locking mechanism (item 156) (figure 1).
Regarding claim 15, Warchol teaches comprising a first connection element (item 204), wherein the female piece comprises a second connection element (the flat portion where item 204 rests) being configured correspondingly to the first connection element so that the first connection element and the second connection element are connectable to form a connection between the fitting male piece and the female piece (figure 1).
The examiner notes that the female connection piece is not positively claimed and not what the claim is directed at (a male fitting piece) and therefore any limitation on the female connection has minimal patentable weight (MPEP § 2115).

Regarding claim 17, Warchol teaches wherein the fluidic component comprises a processing element configured for processing the fluidic sample (column 3, lines 18-30).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warchol.
Regarding claim 9, Warchol discloses the claimed invention except for the elastic biasing mechanism and the locking mechanism are integrally formed as a single component. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the elastic biasing mechanism and the locking mechanism integrally formed as a single component, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. MPEP §2144.04 (V)(B). 

Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warchol in view of United States Application Publication No. 2012/0014848, hereinafter Ellis.
Regarding claims 13 and 14, Warchol teaches all limitations of claim 11; however, Warchol fails to teach a clamping chuck accommodated in the wider front portion; and a ferrule abutting against the clamping chuck, being accommodated partially in and protruding over the wider front portion and ferrule having a tubular back part accommodated in the wider front portion and has a tapering front part protruding over the wider front portion.
Ellis teaches a connection assembly for HPLC which has a clamping chuck (Ellis, item 20) accommodated in a front portion (Ellis, item 10 and seen in figures 2 and 3); and a ferrule (Ellis, item 30) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added the ferrule with the clamping chuck of Ellis because it would provide for an operator to quickly and easily achieve a leak-free connection of a component to a HPLC system (Ellis, paragraph [0025]).

Claims 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warchol in view of United States Patent No. 5,163,215, hereinafter Ledford.
Regarding claim 21, Warchol teaches wherein the inside slanted surface (item 168) comprises a widening front part (the upper part of item 168, figure 1) configured to engage an annular flange face of a sleeve (item 174) surrounding the capillary (figure 1).
Warchol fails to teach the inside slanted surface comprises a tapering back part.
Ledford teaches a device in which the inside surface of a bore is tapered so that it can guide a capillary column through the center of the bore (Ledford, column 6, lines 15-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a tapering back part to the inside slanted surface because it would guide a capillary column through the center of the bore (Ledford, column 6, lines 15-18).
Regarding claim 22, Warchol teaches wherein the tapering back part (see supra) is configured to center the capillary along the capillary reception upon insertion of the capillary into the capillary reception (see supra), and the widening front part is configured to lock the capillary to the fitting upon forwarding the capillary to such an extent that the annular flange face of the sleeve passes from the tapering front part into the widening back part (column 4, lines 35-56).

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the biferrule 174 of Warchol cannot be considered to be the clamping ring of the instant invention, the biferrule is no longer being considered to be the clamping ring and therefore this argument is moot. Item 156 is now being considered to be the clamping ring of the instant invention and item 156 has an inside slanting surface which faces the capillary, thereby reading on the instant limitations, see the rejection above. The applicant’s further argue that the collar (item 156) cannot be considered the clamping ring because the color merely transmits the axial force imparted by the spring to the outside of the conical surface of the biferrule is also not found persuasive. The claim only states that the clamping ring “convert[s] an axial biasing force exerted by the elastic biasing mechanism partially into a radial gripping force exerted to the capillary.” The part of the claim only indicates that the clamping ring converts the axial biasing force into a radial gripping force exerted to the capillary, however, this recitation does not specify that the clamping ring itself is performing the gripping force, but rather is part of the structure which would provide the gripping force. As the collar converts the axial force into a radial force on the biferrule, the prior art reads on the instant limitations. The examiner also notes that the specification does not specify that the clamping ring itself provides the gripping force onto the capillary, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798